Hon. Sam L. Jones, Jr.         OPINIONNO. WW-385
    Mstrict  Attorney
    Nueces County                 Re: Ie a Sahool Metrlct,      Junior
    Corpus Christi,   Texas           College or other taxing
                                      agency required to remove
                                      from the rolla of the Ms-
                                      trict   taxes lawfully   aaimssed
                                      where the property 1s ac-
                                      quired by the city or other
                                      political    subdivision  after
    Dear Mr. Jones:                   the first    of the year.
                You request the opinion of thie’offict upon the
    question of the collection  and enforcement of the payment
    of ad valorem taxes owing to certain taxing agencies In
    Nueces County, Texas, upon certain land acquired by the
    City of Corpus Christi for airport construction.   We uon-
    flnt this opinion to the 1957 taxes.
                   We aasumt that the following   facts     are undisputed.
                (1) That the City of Corpus Christ1 acquired the
    land by purchase or condemnation from the private owners
    thercof.
                   (2) That the taxee were lawfully       assessed   against
    such private      owners for the year, 1957.
                (3) That from July 1, 1957, the date of acquisition,
    ruch property,was  held by the City of Corpus Christi for a
    public purpose.
.               (4) That the respective   taxing districts assess
    and collect  their taxes ,in conformity with the time and
    manner applicable  to state and county taxta.
.
                 It is the settled  law of this State that the tax-
    gble status of property is fixed as of January 1st of the
    taxable year.     The following cases so hold: Had ecroft.vs.
    Gity.of   Houston, 239 S.W.2d 828, (Ttx. Civ. s~evtrte*
      n other ground8 by then Supreme Court) 150 Tex. 654; 243 S.W.
    $:~. 633.   Blewett v. Richards            dent,Sohool  District
    S!@ S.W. 529, (Tex. coma. or               , Humble Oll~and
Iien. Sam L. Jones,   Jr.,   page 2,   Opinion No. WW-385


Refining Company vs. State, 3      S-W, 2d 559 (Tex. Civ, App.
1928 error refused      Winters    vs. Independent. School Dle-
trick pf Evant,   20 'S.W. 5'14    (T    Cl   A     1919 Er
?&smis;sed), State of, Texas vs.    k%iy &at::‘156     Fed.%
6~8 (7th Circuit 194o).
             This brings us to the crucial    question Involved
                     In this connection,  we hold that none of
            for 19.57, under the facts before us, I& owing
      e City of Corpus Christi.     Moreover, there is no legal'
         to enforce the collection   of said taxes against the
$!lty of Corpus Christl.    We are compelled to reach this
conclusion   by the holding of the Supreme Court In the aase
of State vs. Xity of San Antonio, et al, 147 Ttx. 1, 209 S.W.
2d 756 from which we quote as follows:
               "Although the state and county did
            have a lien against the lot for taxes
            due them while the lot was privately
            owned by Barnes and others, the lien
            became unenforceable     after the city
            and school district    acquired title     to
            it by the tax sale in 1938 and while
            they continue to hold it for public
            purposes; and the lot, while so held,
            was not subject to seizure and sale
            to satisfy   a judgment for taxes levied
            by the state and county during the
            time it was so privately      owned; and any
            proceeding attempting to accompllah
            that is void.    State v, Stovall,     Tex. Civ.
            APP.,   76 SOW. 2d  206,  error  refused;
            Childress County v. State et al, 12'7
            Tex. 343, 92 S.W.2d 1011; City of
            Marlin v. St$te, Tex, Clv. App,, 205
            sow. 2d 809.
            However, we do not construe  this case, nor any
other that has come under our observation,    as precluding
the personal liability  for taxes assessed againiet a private
owner as of January 1st of the taxable year; notwithstanding,
the property is acquired by a crity or some other public
agency for a public purpose subsequent to January 1st of the
taxable year.
            Nor do we construe Article  7151, Vernon's Civil
Statutes as purporting to relieve   a private owner from .~,~,c:,::~n3
personal liability~ for taxes assessed against him as of
January 1st up to the time the property may pass into the
    Iton. S6a L. $0~18, Jr.,                page 3,       Opinion No. Ui385


    hands oi & public agency by purchase or condaanstion for a
    public gurpose.    We believe to 80 constlve thlr statute
    would render it unconstltutlonal    as according an exemption
    from tax&Ion in vlolatlon     of Section 2 of ArtZole VIII of
    the Constitution   and Section 55 of Article   III forbidiw
    a release or forgiveness    of taxes and obligation    due the
    State.   This statute merely provides for taxation      agtine$
    B private ouner for the remaining portion of a taxable
    y&ar where the property acquired wee prior thereto exemp%
    from taxation.    Indeed, the statute expressly     80 provider;
    There Is nothing in the language of the statute to Indicate
    %?2f&   ‘A% W&S %tR     i-th.Wtt$ATZa    -yf   %bR   ‘.iib’dWFb            ‘tt        WX#?l@b   5
    private otlckBr from personal liablllty  from the taxes law-
    g;lyoyae6sod     a&sinst him and his property u of January
                      Wblr         year, by reason or the f&et that he
    mjky’sell T1 rt & date eubeequent          to January lrt to a publie
    body i’or a public puPpore.
                Ue believe that the Supreme C
    adopted this view in the o&n of
    .Pe%. 322, 20? S.U. 26 %94. fo
                        .ee  court ot civil                   Appealr m                   8.U.
                    2&893 ref+oraedthe j-tit    to 8llbw the
                    State reoove~ ot e/l2 of the 1945 tare&
                    kiy r0r that portionof the yearhatter
                    Reeve had bo  t tha mmrty,    and, ae eo
                    refdmd,            at F med the Judgment.                  See Art.
                    71%.      A.@.,     Vernontr         Ann. Qiv.       St.    wt.  71SL"
.
                   Id      tbo courtnot reeqnlred                     the valld.ity                o? thir
    statute     In it*     entirety,        we do not think            that          it    muld      have
    relied     upaor it                            the jprdpdntof the Coux~8or
    Civil     Anjmals rhlch  allow8
                       ln ar*-%                    @ noovery againat a primto
    WC        Wb purehared tu l    xevt              )+operty         #ubHqoent               to
    Jv          liltof the turUe               mm.
              %ae privM* owmr oi propert7,                               rho roll,8 to a
    public e#encf,m&oh aa a alty, eubroqwnt            to Jurum    1st
    of &he taxable year @nd prior to the end of the tuble
    year, is charged with knouledge.that          the law Qnporen a
    personal llabllity     -net     hir tor the taxes whioh accrued
.
    a6 of January let of @he taxable year.           He ha8 the wane of
    protoating himself bg *ng          bhir li&ility     into -aunt
    llrh lr lo ntr a o ot
                       t 6a lo a ndpureham with mob pabllo agency.
    It b8 should rui      to do 60, VI know 0r no law th& *ould re-
    1UVe hlr Of thie pr+8-e%.l6ting      liability.     The mle would
    tit be dlfrerent    if the Drooertu wan aoaulred -‘him           bp
    oondemnatlon.     St te of %x&r, VS. &K&T -E&ate, i56 Pod.- ad
    698 (5th C1rW&j.
,.
..
;i’

      ” Hon. Sam L. Jones,    Jr.,   paw   4,    Opinion No. W-585


.
                  Its follows from the foregoing   that the assessments
       made bv the taxing districts   for the year 1957 should not be
       oancelied upon the assessment rolls; this for the reason
       that such assessments constitute   the basis of the personal
       liability against such taxpayers until the taxes are pai’d.
                                     S.U M lKA.R Y
                   A city acquiring property from private owner6
                   by purchase or condemnation after January 1st
                   of the taxable year for a public purpose is
                   not liabile     for ad valorem taxes due other
                   public agencies,      such as Independent School
                   Districts,     for the year in which purahased,
                   The owner, of the property so sold, Is per-
                   sonally liable     for the taxes for the entire
                   taxable year and not merely up to the date
                   of acquisition.       Article 7151 V.C.S.   should
                   not be construed as fixing liability against
                   the owner for only the portion of the year
                   prior to the date of aaquisition.         If the
                   city acquires the property for a public pur-
                   pose, the owner of the, property so purchased,
                   If he so desires,      may protect himself In the
                   contract of sale between the city and the
                   seller    or in the condemnation prooeedings.
                                           Yours very       truly
                                           WILL WILSON

                                                                                   .’   ,.
       LPL/f b                                  Assistant     Attorney   General
       APPROVEI);
       OPIWIONCOWRITTEE
       George P. Blaokburn,     Chairman
       Ji C. .Davia, Jr.
       C. K. Richards
       Wayland Rivers, Jr.
       REXIBWBDPOR TRB ATTORNEY QRNBRAL
       By: W. V. (feppert